DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 7-9, filed 10/31/2022, with respect to the 35 USC 103 rejection of claims 1-21 have been fully considered but are not persuasive.  
Applicant argues that Zhang and Latotzki fail to teach or suggest the newly-amended limitation “wherein the target function includes a penalty for deviation based on the second QP optimization on the target function”. The Examiner notes that such a limitation is not present in a previously-examined claim set and therefore necessitates further search and consideration. The Examiner respectfully disagrees with Applicant’s assertion, and notes that Latotzki teaches such a feature in at least paragraph [0074]: "As soon the OCA outputs an optimized path, the ego vehicle will be able to execute the parking maneuver, see FIG. 4I, by transmitting the actual driving path to the drive controller… As discussed above, the path planning procedure may be redone from time to time to adapt the planning to either driving control deviations (being derived from the planned path or speed profile), scene detection deviations... or path planning deviations (mistakes or errors occurred (such as, for example, quantization errors)). The path planning may be redone... threshold triggered (such as exceeding deviation threshold such of one of those mentioned above, such as, for example, when the drive control deviation may exceed a value higher in lateral driving than driving longitudinal between every way point)..." The Examiner has interpreted the repetition of the path planning procedure as a penalty for exceeding a deviation threshold. Accordingly, the 35 USC 103 rejection of independent claims 1, 8, and 15 is upheld. Similarly, the 35 USC 103 rejection of dependent claims 2-7, 9-14, and 16-31 is upheld under similar reasoning as their respective independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "points k=0...K". While there is antecedent basis for “the plurality of points”, the independent claims have been amended to remove the invocation of "points k=0...K".  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "points, k,". While there is antecedent basis for “the plurality of points”, the independent claims have been amended to remove the invocation of  "points k=0...K".  Thus, there is insufficient antecedent basis for this limitation in the claim. Further, the claim is rendered indefinite as “time k” similarly has no corresponding antecedent basis. The “time k” would be different in nature than a “point k” (i.e., a point or position in space is not inherently analogous to a point in time).
Claim 10 recites the limitation "points k=0...K". While there is antecedent basis for “the plurality of points”, the independent claims have been amended to remove the invocation of "points k=0...K".  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "points, k,". While there is antecedent basis for “the plurality of points”, the independent claims have been amended to remove the invocation of  "points k=0...K".  Thus, there is insufficient antecedent basis for this limitation in the claim. Further, the claim is rendered indefinite as “time k” similarly has no corresponding antecedent basis. The “time k” would be different in nature than a “point k” (i.e., a point or position in space is not inherently analogous to a point in time).
Claim 17 recites the limitation "points k=0...K". While there is antecedent basis for “the plurality of points”, the independent claims have been amended to remove the invocation of "points k=0...K".  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "points, k,". While there is antecedent basis for “the plurality of points”, the independent claims have been amended to remove the invocation of  "points k=0...K".  Thus, there is insufficient antecedent basis for this limitation in the claim. Further, the claim is rendered indefinite as “time k” similarly has no corresponding antecedent basis. The “time k” would be different in nature than a “point k” (i.e., a point or position in space is not inherently analogous to a point in time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-8, 12, 14-15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0235516 A1), hereinafter Zhang, in view of Latotzki (US 2017/0015312 A1).

Regarding claim 1, Zhang teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising:
determining a target function for an open space model based on two or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV);
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, determining a first trajectory that initializes a first set of variables including dual variables that indicate a distance between each of the two or more obstacles and the ADV,
Zhang teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV." Zhang further teaches ([0054]): "In one embodiment, the rough path profile is generated by a cost function consisting of costs based on: a curvature of path and a distance from the reference line and/or reference points to the perceived obstacles... In one embodiment, decision module 304 generates a station-lateral (SL) map as part of the rough path profile. Here, the perceived obstacles can be modeled as SL boundaries of the SL map. A SL map is a two-dimensional geometric map (similar to an x-y coordinate plane) that includes obstacle information (or SL boundaries) perceived by the ADV. The generated SL map lays out an ADV path for controlling the ADV." Here, Zhang initiates dual variables corresponding to the x- and y- coordinates of points corresponding to the distance between the one or more obstacles and the ADV. Zhang even further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang still further teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang finally teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, the first trajectory is determined iteratively until a predetermined convergence condition is met.
performing a first quadratic programming (QP) optimization on the target function based on the first trajectory while fixing the first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." 
and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
generating a second trajectory based on results of the first and the second QP optimizations; and controlling the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of two or more obstacles over each of a plurality of points of the first trajectory, wherein the target function includes a penalty for deviation based on the second QP optimization on the target function. Latotzki teaches a parking assist system for a vehicle, comprising:
wherein second QP optimization includes maximizing a sum of a distances from the ADV to a boundary of each obstacle in a set of two or more obstacles over each of a plurality of points of the first trajectory,
Latotzki teaches ([0081]-[0083]): "For choosing one preferred path out of all possible constructed paths a cost map or cost function may be used: Evaluate all constructed trajectories regarding the following objectives; Avoid traffic if possible, minimize the number of sweeps, minimize the maneuvering zone, minimize steering, avoid curbs, and maximize distance to obstacles (see the flow chart of FIG. 4D and the possible paths solutions A, B C and D shown in FIGS. 11A-11D). While the possible path B may be the fastest, it may be the one that requires the most space, whereas path A may require the least space. The paths C and D may be the most economic considering the objectives." FIG. 11B, included below, demonstrates that this consideration occurs at multiple points of the trajectory. Latotzki further teaches ([0084]): "In the fifth step above it was stated that an OCA may optionally be used for smoothen the prior drafted path D, such as shown in FIG. 11E. The path in FIG. 11E may be the result of optimizing the prior constructed Path D (shown in FIG. 11D) by the OCA according to the invention as specified below... Preferably, the OCA may use a discrete solution method since these imply that these have finite dimensions that can be solved by a sequential quadratic programming (SPQ)." Though in paragraph [0084] Path D is smoothened, one of ordinary skill in the art would recognize that the same process could be applied to Path B, which was determined to require the most space (i.e., maximized a sum of distances from the ADV to a boundary of each obstacle in a set of two or more obstacles).

    PNG
    media_image1.png
    636
    433
    media_image1.png
    Greyscale

and wherein the target function includes a penalty for deviation based on the second QP optimization on the target function;
Latotzki teaches ([0074]): "As soon the OCA outputs an optimized path, the ego vehicle will be able to execute the parking maneuver, see FIG. 4I, by transmitting the actual driving path to the drive controller… As discussed above, the path planning procedure may be redone from time to time to adapt the planning to either driving control deviations (being derived from the planned path or speed profile), scene detection deviations... or path planning deviations (mistakes or errors occurred (such as, for example, quantization errors)). The path planning may be redone... threshold triggered (such as exceeding deviation threshold such of one of those mentioned above, such as, for example, when the drive control deviation may exceed a value higher in lateral driving than driving longitudinal between every way point)..." The Examiner has interpreted the repetition of the path planning procedure as a penalty for exceeding a deviation threshold.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Latotzki to provide maximizing a sum of a distances from the ADV to a boundary of each obstacle in a set of two or more obstacles over each of a plurality of points of the first trajectory and wherein the target function includes a penalty for deviation based on the second QP optimization on the target function. Zhang and Latotzki are each directed towards similar pursuits in the field of vehicle path optimization. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Latotzki, as doing so serves to determine a path which is the fastest to perform while maximizing distances to obstacles, as recognized by Latotzki ([0081]-[0083]). Further, implementing the quadratic programming optimization of Latotzki would serve to smoothen the path; Latotzki acknowledges ([0113]) that such smoothing improves the comfort for the passenger via the optimal control algorithm (OCA).

Regarding claim 5, Zhang and Latotzki teach the aforementioned limitations of claim 1. Zhang further teaches:
the target function includes a quadratic cost function for the first QP optimization and the second QP optimization.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 7, Zhang and Latotzki teach the aforementioned limitations of claim 1. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Regarding claim 8, Zhang teaches a non-transitory machine-readable medium having instructions stored therein (“modules may be installed in persistent storage device 352, loaded into memory 351…”, [0032]), which when executed by a processor (“executed by one or more processors”, [0032]), cause the processor to perform operations, the operations comprising:
determining a target function for an open space model based on two or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV);
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, determining a first trajectory that initializes a first set of variables including dual variables that indicate a distance between each of the two or more obstacles and the ADV,
Zhang teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV." Zhang further teaches ([0054]): "In one embodiment, the rough path profile is generated by a cost function consisting of costs based on: a curvature of path and a distance from the reference line and/or reference points to the perceived obstacles... In one embodiment, decision module 304 generates a station-lateral (SL) map as part of the rough path profile. Here, the perceived obstacles can be modeled as SL boundaries of the SL map. A SL map is a two-dimensional geometric map (similar to an x-y coordinate plane) that includes obstacle information (or SL boundaries) perceived by the ADV. The generated SL map lays out an ADV path for controlling the ADV." Here, Zhang initiates dual variables corresponding to the x- and y- coordinates of points corresponding to the distance between the one or more obstacles and the ADV. Zhang even further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang still further teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang finally teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, the first trajectory is determined iteratively until a predetermined convergence condition is met.
performing a first quadratic programming (QP) optimization on the target function based on the first trajectory while fixing the first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." 
and performing a second QP optimization on the target function based on a result of the first QP optimization while fixing a second set of variables of the target function,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
generating a second trajectory based on results of the first and the second QP optimizations; and controlling the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory, wherein the target function includes a penalty for deviation based on the second QP optimization on the target function. Latotzki teaches a parking assist system for a vehicle, comprising:
wherein the second QP optimization includes maximizing a sum of distances from the ADV to a boundary of each obstacle in a set of two or more obstacles over each of a plurality of points of the first trajectory;
Latotzki teaches ([0081]-[0083]): "For choosing one preferred path out of all possible constructed paths a cost map or cost function may be used: Evaluate all constructed trajectories regarding the following objectives; Avoid traffic if possible, minimize the number of sweeps, minimize the maneuvering zone, minimize steering, avoid curbs, and maximize distance to obstacles (see the flow chart of FIG. 4D and the possible paths solutions A, B C and D shown in FIGS. 11A-11D). While the possible path B may be the fastest, it may be the one that requires the most space, whereas path A may require the least space. The paths C and D may be the most economic considering the objectives." FIG. 11B, included above, demonstrates that this consideration occurs at multiple points of the trajectory. Latotzki further teaches ([0084]): "In the fifth step above it was stated that an OCA may optionally be used for smoothen the prior drafted path D, such as shown in FIG. 11E. The path in FIG. 11E may be the result of optimizing the prior constructed Path D (shown in FIG. 11D) by the OCA according to the invention as specified below... Preferably, the OCA may use a discrete solution method since these imply that these have finite dimensions that can be solved by a sequential quadratic programming (SPQ)." Though in paragraph [0084] Path D is smoothened, one of ordinary skill in the art would recognize that the same process could be applied to Path B, which was determined to require the most space (i.e., maximized a sum of distances from the ADV to a boundary of each obstacle in a set of two or more obstacles).
and wherein the target function includes a penalty for deviation based on the second QP optimization on the target function;
Latotzki teaches ([0074]): "As soon the OCA outputs an optimized path, the ego vehicle will be able to execute the parking maneuver, see FIG. 4I, by transmitting the actual driving path to the drive controller… As discussed above, the path planning procedure may be redone from time to time to adapt the planning to either driving control deviations (being derived from the planned path or speed profile), scene detection deviations... or path planning deviations (mistakes or errors occurred (such as, for example, quantization errors)). The path planning may be redone... threshold triggered (such as exceeding deviation threshold such of one of those mentioned above, such as, for example, when the drive control deviation may exceed a value higher in lateral driving than driving longitudinal between every way point)..." The Examiner has interpreted the repetition of the path planning procedure as a penalty for exceeding a deviation threshold.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Latotzki to provide maximizing a sum of a distances from the ADV to a boundary of each obstacle in a set of two or more obstacles over each of a plurality of points of the first trajectory and wherein the target function includes a penalty for deviation based on the second QP optimization on the target function. Zhang and Latotzki are each directed towards similar pursuits in the field of vehicle path optimization. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Latotzki, as doing so serves to determine a path which is the fastest to perform while maximizing distances to obstacles, as recognized by Latotzki ([0081]-[0083]). Further, implementing the quadratic programming optimization of Latotzki would serve to smoothen the path; Latotzki acknowledges ([0113]) that such smoothing improves the comfort for the passenger via the optimal control algorithm (OCA).

Regarding claim 12, Zhang and Latotzki teach the aforementioned limitations of claim 8. Zhang further teaches:
the target function includes a quadratic cost function for the first and the second QP optimizations.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 14, Zhang and Latotzki teach the aforementioned limitations of claim 8. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Regarding claim 15, Zhang teaches a data processing system, comprising:
a processor;
Zhang teaches ([0032]): "Some or all of modules 301-307 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors (not shown)."
and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations,
([0032]): "Some or all of modules 301-307 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors (not shown)."
the operations including determining a target function for an open space model based on two or more obstacles and map information within a proximity of an autonomous driving vehicle (ADV),
Zhang teaches ([0017]): "In one embodiment, the system calculates a rough path profile and a rough speed profile (representing a first trajectory) based on a map and route information." Zhang further teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV."
iteratively, until a predetermined converged condition is satisfied, determining a first trajectory that initializes a first set of variables including dual variables that indicate a distance between each of the two or more obstacles and the ADV,
Zhang teaches ([0048]): "In one embodiment, decision module 304 generates a rough path profile based on a reference line provided by routing module 307 and based on obstacles and/or traffic information perceived by the ADV, surrounding the ADV." Zhang further teaches ([0054]): "In one embodiment, the rough path profile is generated by a cost function consisting of costs based on: a curvature of path and a distance from the reference line and/or reference points to the perceived obstacles... In one embodiment, decision module 304 generates a station-lateral (SL) map as part of the rough path profile. Here, the perceived obstacles can be modeled as SL boundaries of the SL map. A SL map is a two-dimensional geometric map (similar to an x-y coordinate plane) that includes obstacle information (or SL boundaries) perceived by the ADV. The generated SL map lays out an ADV path for controlling the ADV." Here, Zhang initiates dual variables corresponding to the x- and y- coordinates of points corresponding to the distance between the one or more obstacles and the ADV. Zhang even further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang still further teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang finally teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." Thus, the first trajectory is determined iteratively until a predetermined convergence condition is met.
performing a first quadratic programming (QP) optimization on the target function based on the first trajectory while fixing the first set of variables of the target function,
Zhang teaches ([0050]): "In one embodiment, the rough path profile is recalculated by optimizing a path cost function (as part of cost functions 315) using quadratic programming (QP)." Zhang further teaches ([0066]): "FIG. 7 illustrates an example of a rough path profile (SL map) of a road segment according to one embodiment. Referring to FIG. 7, S path 700 includes control points 701-704. Control points 701-704 provide for piecewise polynomials 711-713 to generate a spline via spline curve based QP optimizer 525 of path planning module 521 of FIG. 5." Zhang even further teaches ([0067]): "The piecewise polynomials can be bounded by inequality constraints, which restrict a space which the polynomials must pass through... The system performs a quadratic programming (QP) optimization on a target function such that a total cost of the target function reaches a minimum while the set of constraints are satisfied to generate an optimal path curve." Zhang still further teaches ([0065]): "At process 1, processing logic performs a spline curve based path QP optimization, if the optimization is a success (e.g., an output satisfies a predetermined condition), the processing logic continues to process 3. If process 1 optimization is not a success (e.g., the optimization problem does not converge in a predetermined number of finite iterations, the optimization encounters an error, or cannot complete for any reasons), then processing logic continues at process 2." 
and performing a second QP optimization on the target function based on a result of the first QP optimization,
Zhang teaches ([0068]): "The piecewise polynomials of adjacent control points can then be bounded by inequality constraints which restrict a speed (e.g., maximum or minimum speed limits) which the piecewise polynomials must satisfy, and equality constraints to join adjacent piecewise polynomials while ensuring a degree of smoothness between adjacent piecewise polynomials. The system performs a quadratic programming (QP) optimization on a speed target function such that a total cost of the speed target function reaches a minimum while the set of constraints are satisfied to generate an optimal speed curve." Zhang further teaches ([0072]): "In one embodiment, performing a speed QP optimization includes performing a spline curve based speed QP optimization on the first trajectory in view of an optimized path..." Thus, the speed QP optimization can be performed on the path which is optimized in the first QP optimization.
and generating a second trajectory based on results of the first and the second QP optimizations; and controlling the ADV autonomously according to the second trajectory.
Zhang teaches ([0071]): "At block 907, generating a second trajectory based on the path QP optimization and the speed QP optimization, wherein the second trajectory is used to control the ADV."
However, Zhang does not outright teach maximizing a sum of a distance from the ADV to a boundary of each obstacle in a set of one or more obstacles over each of a plurality of points of the first trajectory, wherein the target function includes a penalty for deviation based on the second QP optimization on the target function. Latotzki teaches a parking assist system for a vehicle, comprising:
wherein the second QP optimization includes maximizing a sum of distances from the ADV to a boundary of each obstacle in a set of two or more obstacles over each point of a plurality of points of the first trajectory,
Latotzki teaches ([0081]-[0083]): "For choosing one preferred path out of all possible constructed paths a cost map or cost function may be used: Evaluate all constructed trajectories regarding the following objectives; Avoid traffic if possible, minimize the number of sweeps, minimize the maneuvering zone, minimize steering, avoid curbs, and maximize distance to obstacles (see the flow chart of FIG. 4D and the possible paths solutions A, B C and D shown in FIGS. 11A-11D). While the possible path B may be the fastest, it may be the one that requires the most space, whereas path A may require the least space. The paths C and D may be the most economic considering the objectives." FIG. 11B, included above, demonstrates that this consideration occurs at multiple points of the trajectory. Latotzki further teaches ([0084]): "In the fifth step above it was stated that an OCA may optionally be used for smoothen the prior drafted path D, such as shown in FIG. 11E. The path in FIG. 11E may be the result of optimizing the prior constructed Path D (shown in FIG. 11D) by the OCA according to the invention as specified below... Preferably, the OCA may use a discrete solution method since these imply that these have finite dimensions that can be solved by a sequential quadratic programming (SPQ)." Though in paragraph [0084] Path D is smoothened, one of ordinary skill in the art would recognize that the same process could be applied to Path B, which was determined to require the most space (i.e., maximized a sum of distances from the ADV to a boundary of each obstacle in a set of two or more obstacles).
and wherein the target function includes a penalty for deviation based on the second QP optimization on the target function;
Latotzki teaches ([0074]): "As soon the OCA outputs an optimized path, the ego vehicle will be able to execute the parking maneuver, see FIG. 4I, by transmitting the actual driving path to the drive controller… As discussed above, the path planning procedure may be redone from time to time to adapt the planning to either driving control deviations (being derived from the planned path or speed profile), scene detection deviations... or path planning deviations (mistakes or errors occurred (such as, for example, quantization errors)). The path planning may be redone... threshold triggered (such as exceeding deviation threshold such of one of those mentioned above, such as, for example, when the drive control deviation may exceed a value higher in lateral driving than driving longitudinal between every way point)..." The Examiner has interpreted the repetition of the path planning procedure as a penalty for exceeding a deviation threshold.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Latotzki to provide maximizing a sum of a distances from the ADV to a boundary of each obstacle in a set of two or more obstacles over each of a plurality of points of the first trajectory and wherein the target function includes a penalty for deviation based on the second QP optimization on the target function. Zhang and Latotzki are each directed towards similar pursuits in the field of vehicle path optimization. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Latotzki, as doing so serves to determine a path which is the fastest to perform while maximizing distances to obstacles, as recognized by Latotzki ([0081]-[0083]). Further, implementing the quadratic programming optimization of Latotzki would serve to smoothen the path; Latotzki acknowledges ([0113]) that such smoothing improves the comfort for the passenger via the optimal control algorithm (OCA).

Regarding claim 19, Zhang and Latotzki teach the aforementioned limitations of claim 15. Zhang further teaches:
the target function includes a quadratic cost function for the first and the second QP optimizations.
Zhang teaches ([0057]): "Spline curve based optimizer 525 can select a target function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 525 can recalculate an optimal path curve by minimizing a path cost using quadratic programming optimization." Zhang further teaches ([0060]): "Spline curve based optimizer 531 can select a target cost function with a set of kernels or weighting functions, which the optimizer will target on. Based on the target cost function, optimizer 531 can recalculate a spline curve, by minimizing a speed cost using spline curve based QP optimization, for an optimal speed curve."

Regarding claim 21, Zhang and Latotzki teach the aforementioned limitations of claim 15. Zhang further teaches:
the open space model includes a vehicle dynamic model for the ADV.
Zhang teaches ([0049]): "In one embodiment, decision model 304 generates a rough speed profile (as part of path/speed profiles 313) based on the generated rough path profile. The rough speed profile indicates the best speed at a particular point in time controlling the ADV. Similar to the rough path profile, candidate speeds at different points in time are iterated using dynamic programming to find speed candidates..."

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Latotzki in view of Lim et al. (US 10,535,256 B1), hereinafter Lim.

Regarding claim 2, Zhang and Latotzki teach the aforementioned limitations of claim 1. However, neither Zhang nor Latotzki outright teach applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim teaches a method and apparatus for traffic-aware stochastic routing and navigation, comprising:
applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Dijkstra’s algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Regarding claim 9, Zhang and Latotzki teach the aforementioned limitations of claim 8. However, neither Zhang nor Latotzki outright teach applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim teaches a method and apparatus for traffic-aware stochastic routing and navigation, comprising:
the operations further comprise applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Dijkstra’s algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Regarding claim 16, Zhang and Latotzki teach the aforementioned limitations of claim 15. However, neither Zhang nor Latotzki outright teach applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim teaches a method and apparatus for traffic-aware stochastic routing and navigation, comprising:
the operations further comprise applying a hybrid A-star (A*) search algorithm to the open space model to generate the first trajectory.
Lim teaches (Col. 9 lines 35-56): "A path (or route) between Origin and Destination can be defined by a number of edges and/or vertices… The graph illustrated in FIG. 2 and the parameters assigned (or related) to the edges and/or vertices of the graph can be used to determine a best (or optimal) path. For example, Dijkstra’s algorithm or an A* (or A-star) search can be used to determine a best path from Origin to Destination." While Lim does not expressly use a hybrid A-star search, a hybrid A-star search is nonetheless still an A-star search and one of ordinary skill in the art would be readily capable of making the design choice to use a particular A-star search algorithm.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Lim to provide applying a hybrid A-star search algorithm to the open space model to generate the first trajectory. Lim is directed towards the similar pursuit of trajectory optimization based at least in part on a modeled road network. Incorporating the teachings of Lim advantageously allows for the determination of a best path based on parameters including: a shortest path in terms of length; a shortest path in terms of time; and a path with a minimal or least amount of variance, as recognized by Lim (Col. 9 lines 35-56).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Latotzki in view of Balachandran et al. (US 2019/0146498 A1), hereinafter Balachandran.

Regarding claim 3, Zhang and Latotzki teach the aforementioned limitations of claim 1. However, neither Zhang nor Latotzki outright teach a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the two or more obstacles and the ADV for the second QP optimization. Balachandran teaches methods and systems for vehicle motion planning, comprising:
the first set of variables includes dual variables representing distances between polygon sets of obstacles and the ADV, over the plurality of points k=0…K, and the dual variables are used to calculate a distance between each of the two or more obstacles and the ADV for the second QP optimization.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors... In addition, in some embodiments, comfortable riding refers to the generation of a trajectory and/or velocity that provides for increased passenger comfort when compared to alternative trajectories and/or velocities." Balachandran further teaches ([0030]): "Key to the TrajOpt algorithm is the notion of signed distances, a variant on minimum translation distance. The signed distance is negative when objects intersect (the vector and magnitude being the distance between the closest points). This value can be positive when objects are not touching. Signed distance between two convex polygon objects, P and Q is denoted sd(P(θ), Q), where we typically let P(θ) be the robot (vehicle's) polygon (e.g., a polygon representing a vehicle) given a solution and Q be the obstacle polygon." ([0049]): "As described herein, a motion planner is capable of following waypoints (e.g., traveling to locations/points which may include a target goal). In some embodiments, the waypoint following provided by a motion planner can be defined as a trajectory optimization problem." The Examiner further notes that paragraph [0052] indicates that the Waypoint Following Motion Planning optimization is performed in discrete time steps. One of ordinary skill in the art would recognize that since the signed distance comprises a magnitude and direction between closest points of the polygons, the position of the points of the polygons must be known. One of ordinary skill in the art would be capable of modifying the teachings of Balachandran such that the positions of the points of the polygon are stored using at least the x-y coordinates of the SL mapped rough path profile of Zhang.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Balachandran to provide a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization. Zhang, Latotzki, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).

Regarding claim 10, Zhang and Latotzki teach the aforementioned limitations of claim 8. However, neither Zhang nor Latotzki outright teach a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the obstacles and the ADV for the second QP optimization. Balachandran teaches methods and systems for vehicle motion planning, comprising:
the first set of variables includes dual variables that represent distances between polygon sets of obstacles and the ADV, over the plurality of points k=0…K, and the dual variables are used to calculate a distance between each of the obstacles and the ADV for the second QP optimization.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors... In addition, in some embodiments, comfortable riding refers to the generation of a trajectory and/or velocity that provides for increased passenger comfort when compared to alternative trajectories and/or velocities." Balachandran further teaches ([0030]): "Key to the TrajOpt algorithm is the notion of signed distances, a variant on minimum translation distance. The signed distance is negative when objects intersect (the vector and magnitude being the distance between the closest points). This value can be positive when objects are not touching. Signed distance between two convex polygon objects, P and Q is denoted sd(P(θ), Q), where we typically let P(θ) be the robot (vehicle's) polygon (e.g., a polygon representing a vehicle) given a solution and Q be the obstacle polygon." ([0049]): "As described herein, a motion planner is capable of following waypoints (e.g., traveling to locations/points which may include a target goal). In some embodiments, the waypoint following provided by a motion planner can be defined as a trajectory optimization problem." The Examiner further notes that paragraph [0052] indicates that the Waypoint Following Motion Planning optimization is performed in discrete time steps. One of ordinary skill in the art would recognize that since the signed distance comprises a magnitude and direction between closest points of the polygons, the position of the points of the polygons must be known. One of ordinary skill in the art would be capable of modifying the teachings of Balachandran such that the positions of the points of the polygon are stored using at least the x-y coordinates of the SL mapped rough path profile of Zhang.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Balachandran to provide a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the obstacles and the ADV for the second QP optimization. Zhang, Latotzki, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).

Regarding claim 17, Zhang and Latotzki teach the aforementioned limitations of claim 15. However, neither Zhang nor Latotzki outright teach a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the two or more obstacles and the ADV for the second QP optimization. Balachandran teaches methods and systems for vehicle motion planning, comprising:
the first set of variables includes dual variables that represent distances between polygon sets of obstacles and the ADV, over the plurality of points k=0…K, and the dual variables are used to calculate a distance between each obstacle of the two or more obstacles and the ADV for the second QP optimization.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors... In addition, in some embodiments, comfortable riding refers to the generation of a trajectory and/or velocity that provides for increased passenger comfort when compared to alternative trajectories and/or velocities." Balachandran further teaches ([0030]): "Key to the TrajOpt algorithm is the notion of signed distances, a variant on minimum translation distance. The signed distance is negative when objects intersect (the vector and magnitude being the distance between the closest points). This value can be positive when objects are not touching. Signed distance between two convex polygon objects, P and Q is denoted sd(P(θ), Q), where we typically let P(θ) be the robot (vehicle's) polygon (e.g., a polygon representing a vehicle) given a solution and Q be the obstacle polygon." ([0049]): "As described herein, a motion planner is capable of following waypoints (e.g., traveling to locations/points which may include a target goal). In some embodiments, the waypoint following provided by a motion planner can be defined as a trajectory optimization problem." The Examiner further notes that paragraph [0052] indicates that the Waypoint Following Motion Planning optimization is performed in discrete time steps. One of ordinary skill in the art would recognize that since the signed distance comprises a magnitude and direction between closest points of the polygons, the position of the points of the polygons must be known. One of ordinary skill in the art would be capable of modifying the teachings of Balachandran such that the positions of the points of the polygon are stored using at least the x-y coordinates of the SL mapped rough path profile of Zhang.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Balachandran to provide a first set of variables which includes dual variables representing distances between polygon sets of obstacles and the ADV which are used to calculate a distance between each of the one or more obstacles and the ADV for the second QP optimization. Zhang, Latotzki, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Latotzki in view of Havens et al. (US 2020/0142405 A1), hereinafter Havens.

Regarding claim 4, Zhang and Latotzki teach the aforementioned limitations of claim 1. However, neither Zhang nor Latotzki outright teach a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Havens teaches systems and methods for dynamic predictive control of autonomous vehicles, comprising:
the second QP optimization on the target function further includes minimizing a sum of a difference at each of the plurality of points, k, between a location and heading, x(k), of the ADV at time k, and a determined final location and heading, xF,  of the ADV at the end of the first trajectory.
Havens teaches ([0045]): "Aspects of this disclosure generally relate to systems and techniques for autonomously controlling a path-following semi-truck 200. In certain embodiments, the autonomous control is based on provided future reference points (e.g., the desired vehicle trajectory 215)." FIG. 2, included below, demonstrates that the desired vehicle trajectory 215 comprises a plurality of discrete points which correspond to provided future reference points. Havens further teaches ([0047]): "In certain embodiments, the autonomous control (e.g., autonomous driving) of the semi-truck 200 may involve minimizing the errors between the current state of the semi-truck 200 and the desired trajectory 215 such that the movement of the semi-truck 200 matches the desired trajectory 215 as closely as practical." Havens even further teaches ([0049]): "Certain aspects of this disclosure relate to the use of a dynamic model which can be used to more accurately predict movement of the semi-truck 200 in response to input commands... In some implementations, the dynamic model may be complex and non-linear. Thus, it may be difficult and/or computationally prohibitive, to determine the commands which enable the semi-truck 200 to follow the desired trajectory 215 (e.g., by minimizing the heading error eψ and a relative lateral position error ey as illustrated in FIG. 2)." Havens still further teaches ([0050]): "Therefore, in certain embodiments, the vehicle operational subsystem 300 (e.g., via the MPC 330) may derive a linear system model based on the full non-linear dynamic model by using small angle error assumptions. By using such small angle expressions based on small angle approximation, the vehicle operational subsystem 300 can express the dynamic model as one or more plain constrained QP problem(s). Plain constrained QP problems can be efficiently solved (e.g., at a speed sufficient to enable real-time autonomous control of the semi-truck 200) with a specialized QP solver." Havens finally teaches ([0064]): "In some embodiments, the processor may determine the QP problems based on one or more of the following criteria: i) to minimize the error state at every reference point." Thus, the process would also occur at the reference point corresponding to the end of the first trajectory.

    PNG
    media_image2.png
    504
    625
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Havens to provide a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Zhang, Latotzki, and Havens are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Havens, as the implementation of Havens allows for the simplification of highly-complicated non-linear dynamical models using small angle approximations, thereby reducing computational complexity and allowing for real-time autonomous control, as recognized by Havens ([0049]-[0050]).

Regarding claim 11, Zhang and Latotzki teach the aforementioned limitations of claim 8. However, neither Zhang nor Latotzki outright teach a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Havens teaches systems and methods for dynamic predictive control of autonomous vehicles, comprising:
the second QP optimization further includes minimizing a sum of a difference at each point in the plurality of points, k, between a location and heading, x(k), of the ADV at time k, and a determined final location and heading, xF, of the ADV at the end of the first trajectory.
Havens teaches ([0045]): "Aspects of this disclosure generally relate to systems and techniques for autonomously controlling a path-following semi-truck 200. In certain embodiments, the autonomous control is based on provided future reference points (e.g., the desired vehicle trajectory 215)." FIG. 2, included above, demonstrates that the desired vehicle trajectory 215 comprises a plurality of discrete points which correspond to provided future reference points. Havens further teaches ([0047]): "In certain embodiments, the autonomous control (e.g., autonomous driving) of the semi-truck 200 may involve minimizing the errors between the current state of the semi-truck 200 and the desired trajectory 215 such that the movement of the semi-truck 200 matches the desired trajectory 215 as closely as practical." Havens even further teaches ([0049]): "Certain aspects of this disclosure relate to the use of a dynamic model which can be used to more accurately predict movement of the semi-truck 200 in response to input commands... In some implementations, the dynamic model may be complex and non-linear. Thus, it may be difficult and/or computationally prohibitive, to determine the commands which enable the semi-truck 200 to follow the desired trajectory 215 (e.g., by minimizing the heading error eψ and a relative lateral position error ey as illustrated in FIG. 2)." Havens still further teaches ([0050]): "Therefore, in certain embodiments, the vehicle operational subsystem 300 (e.g., via the MPC 330) may derive a linear system model based on the full non-linear dynamic model by using small angle error assumptions. By using such small angle expressions based on small angle approximation, the vehicle operational subsystem 300 can express the dynamic model as one or more plain constrained QP problem(s). Plain constrained QP problems can be efficiently solved (e.g., at a speed sufficient to enable real-time autonomous control of the semi-truck 200) with a specialized QP solver." Havens finally teaches ([0064]): "In some embodiments, the processor may determine the QP problems based on one or more of the following criteria: i) to minimize the error state at every reference point." Thus, the process would also occur at the reference point corresponding to the end of the first trajectory.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Havens to provide a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Zhang, Latotzki, and Havens are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Havens, as the implementation of Havens allows for the simplification of highly-complicated non-linear dynamical models using small angle approximations, thereby reducing computational complexity and allowing for real-time autonomous control, as recognized by Havens ([0049]-[0050]).

Regarding claim 18, Zhang and Latotzki teach the aforementioned limitations of claim 15. However, neither Zhang nor Latotzki outright teach a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Havens teaches systems and methods for dynamic predictive control of autonomous vehicles, comprising:
the second QP optimization further includes minimizing a sum of a difference at each point of the plurality of points, k, between a location and heading, x(k), of the ADV at time k,  of the first trajectory and a determined final location and heading, xF, of the ADV at the end of the first trajectory.
Havens teaches ([0045]): "Aspects of this disclosure generally relate to systems and techniques for autonomously controlling a path-following semi-truck 200. In certain embodiments, the autonomous control is based on provided future reference points (e.g., the desired vehicle trajectory 215)." FIG. 2, included above, demonstrates that the desired vehicle trajectory 215 comprises a plurality of discrete points which correspond to provided future reference points. Havens further teaches ([0047]): "In certain embodiments, the autonomous control (e.g., autonomous driving) of the semi-truck 200 may involve minimizing the errors between the current state of the semi-truck 200 and the desired trajectory 215 such that the movement of the semi-truck 200 matches the desired trajectory 215 as closely as practical." Havens even further teaches ([0049]): "Certain aspects of this disclosure relate to the use of a dynamic model which can be used to more accurately predict movement of the semi-truck 200 in response to input commands... In some implementations, the dynamic model may be complex and non-linear. Thus, it may be difficult and/or computationally prohibitive, to determine the commands which enable the semi-truck 200 to follow the desired trajectory 215 (e.g., by minimizing the heading error eψ and a relative lateral position error ey as illustrated in FIG. 2)." Havens still further teaches ([0050]): "Therefore, in certain embodiments, the vehicle operational subsystem 300 (e.g., via the MPC 330) may derive a linear system model based on the full non-linear dynamic model by using small angle error assumptions. By using such small angle expressions based on small angle approximation, the vehicle operational subsystem 300 can express the dynamic model as one or more plain constrained QP problem(s). Plain constrained QP problems can be efficiently solved (e.g., at a speed sufficient to enable real-time autonomous control of the semi-truck 200) with a specialized QP solver." Havens finally teaches ([0064]): "In some embodiments, the processor may determine the QP problems based on one or more of the following criteria: i) to minimize the error state at every reference point." Thus, the process would also occur at the reference point corresponding to the end of the first trajectory.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Havens to provide a second QP optimization on the target function which further includes minimizing a sum of a difference at each of the plurality of points between a location and heading of the ADV at a given time and a determined final location and heading of the ADV at the end of the first trajectory. Zhang, Latotzki, and Havens are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Havens, as the implementation of Havens allows for the simplification of highly-complicated non-linear dynamical models using small angle approximations, thereby reducing computational complexity and allowing for real-time autonomous control, as recognized by Havens ([0049]-[0050]).

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Latotzki in view of Wu et al. (CN106864361A), hereinafter Wu, and in further view of Balachandran.

Regarding claim 6, Zhang and Latotzki teach the aforementioned limitations of claim 1. However, neither Zhang nor Latotzki outright teach generating a trajectory for the ADV without following a reference line or traffic lines. Wu teaches a vehicle control method and system, comprising:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines,
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.
However, neither Zhang, Latotzki, nor Wu outright teach modeling obstacles as polygons. Balachandran teaches methods and systems for vehicle motion planning, comprising:
and wherein the obstacles are modeled as polygons.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors...”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang, Latotzki, and Wu to incorporate the teachings of Balachandran to provide modeling obstacles as polygons. Zhang, Latotzki, Wu, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).

Regarding claim 13, Zhang and Latotzki teach the aforementioned limitations of claim 8. However, neither Zhang nor Latotzki outright teach generating a trajectory for the ADV without following a reference line or traffic lines. Wu teaches a vehicle control method and system, comprising:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines,
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.
However, neither Zhang, Latotzki, nor Wu outright teach modeling obstacles as polygons. Balachandran teaches methods and systems for vehicle motion planning, comprising:
and wherein the obstacles are modeled as polygons.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors...”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang, Latotzki, and Wu to incorporate the teachings of Balachandran to provide modeling obstacles as polygons. Zhang, Latotzki, Wu, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).

Regarding claim 20, Zhang and Latotzki teach the aforementioned limitations of claim 15. However, neither Zhang nor Latotzki outright teach generating a trajectory for the ADV without following a reference line or traffic lines. Wu teaches a vehicle control method and system, comprising:
the open space model is to generate a trajectory for the ADV without following a reference line or traffic lines,
Wu teaches ([0025]): "Specifically, according to the state of the vehicle (where the current running speed and steering wheel angle are necessary parameters) predict the future travel path of the vehicle, determine the planned path of the vehicle (Direction is a necessary parameter)..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Latotzki to incorporate the teachings of Wu to provide generating a trajectory for the ADV without following a reference line or traffic lines. The system of Zhang is already aware of the ADV's speed, steering wheel angle ([0023]), and vehicle direction ([0029] and [0040]). As such, incorporating the teachings of Wu beneficially allows for the generation of a trajectory based purely on these parameters rather than a reference line or traffic lines. This is particularly advantageous in a situation where reference lines or traffic lines are not available due to factors such as poor visibility or lack of knowledge of a reference/traffic line.
However, neither Zhang, Latotzki, nor Wu outright teach modeling obstacles as polygons. Balachandran teaches methods and systems for vehicle motion planning, comprising:
and wherein the obstacles are modeled as polygons.
Balachandran teaches ([0013]): "In some embodiments, obstacle avoidance includes a motion planner receiving obstacles (e.g., obstacle polygons that represent vehicles, pedestrians, bicyclists) from a perception system and incorporating them into the motion planning (e.g., performed by the motion planner) to stop and/or maneuver around the obstacle based on a variety of factors...”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang, Latotzki, and Wu to incorporate the teachings of Balachandran to provide modeling obstacles as polygons. Zhang, Latotzki, Wu, and Balachandran are each directed to similar pursuits in the field of vehicle control and trajectory optimization. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Balachandran, as the polygon-based obstacle avoidance practices of Balachandran are disclosed to allow for the generation of trajectories and velocities which provide for increased passenger comfort when compared to alternatives, as recognized by Balachandran ([0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al. (US 10,118,610 B2) teaches an autonomous vehicle using path prediction, including the determination of a predicted path of a target vehicle using a second-order polynomial and a quadratic polynomial method. Oppolzer et al. (US 2018/0362025 A1) teaches a second quadratic programming optimization including maximizing a sum of a distance from the ADV to a boundary of an obstacle; however, Oppolzer et al. only generally refers to plural obstacles and the QP optimization does not involve two or more obstacles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662